Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 and 09/22/2022 was filed after the mailing date of the application on 09/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0092982 (Kuo) in view of JP 2017/135111, US PGPub 2018/0047962 (Honda) which claims priority to the JP patent is used as an English translation herein.
With respect to claim 1, Kuo teaches a gel polymer electrolyte which may be used a as separator in a lithium battery (PP 0003). The gel polymer electrolyte includes a polymeric ionic liquid with a lithium-ion containing electrolyte (PP 0044).  The polymeric ionic liquid may be a copolymer of PVdF and HFP (PP 0131-0134) which reads on a substituted polyvinylidene fluoride resin.  The polymeric ionic liquid may have a melting temperature of 143 (PP 0193, Table 3, example 10).  Kuo teaches that the PVdF-co-HFP has a low crystallinity (PP 0194), but fails to teach the crystallization degree.  Kuo further fails to teach the crystallization temperature or substitution ratio of the polyvinylidene fluoride-based resin.  However because Kuo teaches a PVdF-co-HFP having overlapping properties (melting temperature) with the instant specification and used in the same embodiment, it would be reasonable to conclude that the unmeasured properties would also be similar. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
Kuo fails to teach a porous substrate.  Honda teaches a separator for a non-aqueous secondary battery (PP 0001).  The separator comprises a porous substrate and an adhesive porous layer provided on one or both sides of the porous substrate comprising a polyvinylidene fluoride-based (PVdF) resin (PP 0020-0021).  The porous substrate may be any conventional separator for a non-aqueous battery (PP 0078).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a substrate, such as the porous substrate of Honda with the gel polymer electrolyte of Kuo in order to form a separator for the battery. 
Kuo fails to teach inorganic particles in the coating layer. Honda teaches an inorganic filler may be used as a crystal form regulator (PP 0110) wherein the inorganic filler may be a metal oxide particle (PP 0135).  It would have been obvious to one of ordinary skill in the art to use an metal oxide particle as an inorganic filler in the PVdF polymer of Kuo as a crystal form regulator, as taught by Honda. 
Kuo fails to teach a trifluoroethylene or tetrafluoroethylene unit in the PVdF polymer.  Honda teaches that PVdF resins may be formed with a vinylidene fluoride such as tetrafluoroethylene or trifluoroethylene (PP 0097).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a tetrafluoroethylene or trifluoroethylene monomer to form the PVdF of Kuo as Honda teaches that is a known monomer which forms a PVDF resin usable as a separator in a battery. 
With respect to claim 5, Kuo fails to teach the electrolyte absorption ratio. However because Kuo teaches a PVdF-co-HFP having overlapping properties (melting temperature) with the instant specification and used in the same embodiment, it would be reasonable to conclude that the unmeasured properties would also be similar. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 6, Kuo teaches that the electrolyte may be have LiPF6 (a lithium salt) and ethylene carbonate/dimethyl carbonate/diethyl carbonate (an organic solvent) in a 1:1:1 ratio (PP 0143), which would result in an ester based compound in an amount of more than 30 wt%.
With respect to claim 7, Honda teaches that the filler may be resent in an amount of less than 60% by mass or 30% by mass or more (PP 0130), which has significant overlap with the claimed ratio. 
With respect to claim 8, Honda teaches that the adhesive porous layer has a pore diameter of 10 to 200 nm (PP 0147).
With respect to claim 9, Kuo teaches the separator may be used in a battery comprising an anode and a cathode (PP 0003)
With respect to claim 10, Kuo teaches that the electrolyte may be have LiPF6 (a lithium salt) and ethylene carbonate/dimethyl carbonate/diethyl carbonate (an organic solvent) in a 1:1:1 ratio (PP 0143), which would result in an ester based compound in an amount of more than 30 wt%.
With respect to claim 11, Kuo fails to teach the electrolyte absorption ratio. However because Kuo teaches a PVdF-co-HFP having overlapping properties (melting temperature) with the instant specification and used in the same embodiment, it would be reasonable to conclude that the unmeasured properties would also be similar. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 12, Honda teaches that the adhesive layer is formed by a coating liquid preparation step wherein the PVDF resin is dissolved in a solvent (PP 0168) (forming a slurry), coated on a porous substrate (PP 0176), and dried (PP 0183), which solidifies the film.
With respect to claim 13, Honda teaches filler components are dispersed into the coating liquid (PP 0173).
With respect to claim 14, Honda teaches a coagulation step solidifies the PVDF layer and includes a phase separation agent which controls the water content and crystal structure of the PVDF resin (PP 0178-0179).  Honda fails to teach the relative humidity, however as the method is a method of controlling the water content, one of ordinary skill in the art would have found it obvious to control the relative humidity to achieve the desired results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
With respect to claim 15, Honda fails to teach that a content of the binder resin is increased at the surface, however because a phase separation process is performed, one of ordinary skill in the art would expect a phase separation resulting in a content of binder increasing on the surface to occur. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 09/15/2022, with respect to the rejection(s) of claim(s) 1, 7-10, 12, and 13 under Honda have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759